Citation Nr: 1019729	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  04-27 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
residual of gunshot wounds right arm (dominant), to include 
on an extraschedular basis.  

2.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran had active service from February 1945 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The March 2004 rating decision continued a 30 percent 
evaluation for gunshot wounds of the right arm (dominant).  
The decision denied entitlement to special monthly 
compensation and denied entitlement to a total disability 
rating based upon individual unemployability (TDIU).

In an April 2008 decision, the Board granted a combined 
evaluation of 40 percent for gunshot wounds of the right arm, 
Muscle Groups III and V.  The April 2008 decision also denied 
entitlement to SMC.  The Board's April 2008 decision did not 
address the Veteran's TDIU claim.  

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
September 2009, pursuant to a Joint Motion by the parties, 
the Court remanded the portion of the Board's decision that 
failed to consider a referral for extraschedular 
consideration and whether the Veteran is entitled to a total 
disability rating based upon individual unemployability 
(TDIU).   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In January 2003, the Veteran filed a claim for a TDIU and for 
an increased rating for his service-connected gunshot wounds 
of the right arm.  A March 2003 rating decision continued a 
30 percent rating for residuals of gunshot wounds of the 
right arm and denied entitlement to a TDIU.

A claim for an increased evaluation for residuals of gunshot 
wounds of the right arm was received in July 2003.  In 
September 2003, the Veteran submitted a claim for entitlement 
to a TDIU and entitlement to SMC.  

A March 2004 rating decision continued the 30 percent 
evaluation for residuals of gunshot wounds, right arm 
(dominant), denied entitlement to SMC and denied entitlement 
to a TDIU. 

In a letter submitted to the RO in March 2004, the Veteran 
expressed disagreement with the rating assigned for his 
service-connected gunshot wounds.  The Veteran   did not 
specifically mention TDIU; however, he wrote, "based on my 
old age 84 years do you think I can manage to earn for my 
living..."  The Veteran's statement may reasonably be 
construed as a disagreement with the March 2004 rating 
decision that denied a TDIU.  38 C.F.R. § 20.201 (2009).  
Moreover, the Veteran addressed the issue of entitlement to a 
100 percent rating based on unemployability in his 
substantive appeal in July 2004.  

The March 2004 NOD and/or the July 2004 VA Form 9 placed the 
Veteran's claim for entitlement to a TDIU in appellate 
status.  When there has been an adjudication of a claim and a 
notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case (SOC).  See 38 C.F.R. § 
19.26.  In June 2004, the RO issued a Statement of the Case 
(SOC) which addressed the claim for an increased rating for 
residuals of gunshot wounds of the right arm but did not 
address the issue of a TDIU.  

The U.S. Court of Appeals for Veterans Claims recently held 
that a request for TDIU is not a separate claim for benefits, 
but rather involves an attempt to obtain an appropriate 
rating for a disability or disabilities, either as part of 
the initial adjudication of a claim or, if a disability upon 
which entitlement to TDIU is based has already been found to 
be service connected, as part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 
(2009).  

On remand, the RO should issue the Veteran an SSOC with 
respect to the issue of entitlement to a TDIU.   

The Joint Motion determined that a remand was warranted in 
order for the Board to consider the issue of referral for an 
extraschedular rating.  VA may consider an extraschedular 
rating in cases that are exceptional, such that the standards 
of the rating schedule appear to be inadequate to evaluate a 
disability.  38 C.F.R. 
§ 3.321(b)(1) (2009).  Extraschedular ratings under 38 C.F.R. 
§ 3.3.21(b)(1) are limited to cases in which it is 
impractical to apply the regular standards of the rating 
schedule because there is an exceptional or unusual 
disability picture, with such related factors as frequent 
hospitalizations or marked interference with employment.  The 
Board does not have the authority to assign, in the first 
instance, higher ratings on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1).  When an extraschedular rating may be 
warranted, the Board must refer the case to designated VA 
officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determined whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms." Third, if the rating schedular is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 4.16 
(a).  The rating board will include a full statement as to 
the Veteran's service-connected disabilities, employment 
history, educational and vocal attainment and all other 
factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  

The record before the Board does not contain sufficient 
information to determine whether referral for extraschedular 
consideration is warranted.  The most recent VA examination 
was performed in June 2006.  The examiner indicated that the 
Veteran's service-connected disability resulted in moderate 
restriction of the Veteran's ability to obtain and retain 
employment.  

The duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Given the time that has elapsed 
since the last VA examination, the Board finds that a new VA 
examination is necessary to obtain current findings.  On 
remand, the Veteran should be scheduled for a VA examination 
to determine the current severity of his 
service-connected disability and to obtain a medical opinion 
regarding the effect of his service-connected disability on 
his employability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)


1.  The Veteran should be scheduled for a 
VA examination to ascertain the effect of 
his service-connected disability on his 
employability.  The claims file should be 
provided for the examiner's review in 
conjunction with the examination, and the 
examination report should indicate that 
such a review was conducted.   The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the Veteran is unable to secure or 
maintain substantially gainful employment 
as a result of his service-connected 
disability.  The examiner should provide a 
detailed rationale, with references to the 
record, for the opinion.  

2.  The claims of entitlement to an 
increased rating for residual of gunshot 
wounds right arm (dominant), to include on 
an extraschedular basis and entitlement to 
a TDIU should be readjudicated in an SSOC.  
The AMC/RO should afford the Veteran and 
his representative an appropriate period 
of time to respond to the SSOC.   
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



